Citation Nr: 0611303	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-28 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lung problems to 
include asthma, pneumonia and shortness of breath, claimed as 
secondary to mustard gas exposure.  

2.  Entitlement to service connection for palsy, claimed as 
secondary to mustard gas exposure.  

3.  Entitlement to service connection for an eye problem to 
include a scar on the back of the left eye and cataracts, 
claimed as secondary to mustard gas exposure.

4.  Entitlement to service connection for Barrett's esophagus 
claimed, as secondary to mustard gas exposure.  

5.  Entitlement to service connection for PTSD and 
claustrophobia, claimed as secondary to mustard gas exposure.

6.  Entitlement to service connection for heart disease, 
claimed as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran reportedly served on active duty in the Navy from 
October 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in August 2003, and 
a substantive appeal was received in October 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming service connection for various 
disabilities, including disabilities of the lungs, as a 
result of his reported exposure to mustard gas.  The veteran 
has also submitted medical records which document the current 
existence of chronic obstructive pulmonary disease.  The 
Board notes that under the applicable regulation, exposure to 
mustard gas during service, together with the development of 
certain disabilities including chronic forms of bronchitis, 
asthma or chronic obstructive pulmonary disease, is 
sufficient to establish service connection.  38 C.F.R. § 
3.316.  

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  VA Adjudication 
Procedure Manual, M21-1, Part 3, Chapter 5, Subchapter II, 
§ 5.18.  provides information concerning the development of 
claims involving allegations of exposure to mustard gas and 
Lewisite during active service.  Section 5.18(d) further 
provides instructions on the development of evidence of 
exposure to chemical weapons agents for Navy veterans.  This 
section indicates that exposure information related to Navy 
Department testing at facilities other than the Naval 
Research Laboratory should be developed through the National 
Personnel Records Center.  The RO has completed this 
development with negative results.  

However, this section also indicates that VA has lists of 
service department personnel who were subjected to chemical 
weapons testing and provides a contact point with the VA 
Central Office Rating Procedures Staff where the RO can check 
to see if the veteran's name is on any of the lists of Navy 
service persons who participated in those tests.  It does not 
appear that action has been taken to check these special 
lists to verify the veteran's claim of exposure to mustard 
gas.

With regard to the claim of entitlement to service connection 
for PTSD, the Board notes that the only stressor reported 
with any specificity was exposure to mustard gas.  The Board 
further notes there are diagnoses of anxiety disorder 
currently of record.  Service connection for PTSD requires 
medical evidence establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV 
and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997).  If the veteran's 
exposure to mustard gas testing is confirmed he should be 
provided a VA examination to determine if he currently 
experiences a mental disorder, to include PTSD, as a result 
of that exposure.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlines above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and/or effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006). 

2.  The RO should attempt to verify the 
veteran's reported exposure to mustard 
gas as set out under M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18, to 
include action to check all VA lists of 
service personnel exposed to mustard gas.  

3.  If, and only if, the veteran's 
exposure to mustard gas is confirmed, he 
should be provided with a VA examination 
to determine the nature, extent and 
etiology for the disabilities claimed by 
the veteran including his claim for PTSD.  
It is imperative that the claims file be 
made available to the examiner(s) for 
review in connection with the 
examination.  The appropriate examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
disorder found on examination is related 
to the veteran's period of active 
service, including his exposure to 
mustard gas.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claims can be granted.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate review

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



